Citation Nr: 1500563	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-24 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a surviving child of a veteran for the purpose of establishing basic legal entitlement to Department of Veterans Affairs (VA) death benefits. 


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The appellant avers that his father, M.D., had service with the U.S. Armed Forces in the Philippines during World War II.  [M.D.'s service has not been verified.]  The appellant's father died in May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied entitlement to death benefits on the basis that the appellant is not a surviving child of a deceased veteran.

The initial threshold matter here, as in any claim for VA benefits, is whether the appellant is a proper claimant for the benefit sought.  Thus, the claim is characterized accordingly. 

In his substantive appeal to the Board, the appellant requested a hearing before a Veterans Law Judge at his local RO.  He was notified of a hearing scheduled for April 2013, by a letter sent in February 2013.  The appellant did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  The appellant was born in April 1947 and was 64 years old when he applied for VA death benefits in May 2011; he is the son of M.D., (the individual upon whose claimed service VA death benefits are sought).

2.  The evidence of record does not show, nor is it alleged, that the appellant was permanently incapable of self-support by reason of physical or mental defect before he attained the age of 18.

3.  The appellant is not a 'surviving child' as defined by regulation for the purpose of establishing basic entitlement to VA death benefits.


CONCLUSION OF LAW

The appellant is not entitled to VA death benefits as a matter of law.  38 U.S.C.A. §§ 101(4), (14) (West 2014); 38 C.F.R. §§ 3.5, 3.57, 3.356 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As will be discussed below, the claim of entitlement to VA death pension benefits for the surviving child of a veteran is being denied as a matter of law.  VA's Office of General Counsel has held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based upon the application of the law to undisputed facts.  Similarly, it has been held that the VCAA is not for application to matters in which the law, and not the evidence, is dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002). 


Analysis

The appellant seeks entitlement to death benefits as a surviving child of M.D.  The appellant asserts that his father, M.D., is a veteran because he served with the U.S. Armed Forces in the Far East (USAFFE) from December 1941 to July 1945.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  Persons with service in the Philippine Commonwealth Army, USAFFE, including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA nonservice-connected disability pension.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b)-(d). 

Where a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA shall pay DIC to the veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310(a).  A surviving child is entitled to DIC where there is no surviving spouse.  38 U.S.C.A. § 1313(b). 

For VA purposes a 'child' is defined as an unmarried person who is either: under the age of 18, or became permanently incapable of self- support before the age of 18, or between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution and who is a legitimate child, a legally adopted child or was an illegitimate child acknowledged by the father.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1); 3.356. 

The appellant's father, M.D., upon whose service the benefits at issue are sought, died in May 1993.  While M.D. is not shown to have had qualifying service for nonservice-connected death pension benefits, the Board finds that additional attempts for verification of such service is not necessary in this case because the appellant has not established that he is a proper claimant for the benefit sought.  Accordingly, the matter of whether M.D. had recognized or qualifying service need not be decided by the Board. 

In May 2011, the appellant filed a claim for VA death benefits.  On his application form, he indicated that he was born in April 1947.  Therefore, he was 64 years old when he applied for VA benefits, and he exceeded the maximum allowable age for recognition as a child of a veteran, regardless of his marital status or if he was pursuing a course of instruction.  

The only other way of establishing 'child of a veteran' status for entitlement to VA benefits purposes under governing law then, is by establishing status as a "helpless child."  That is, a person shown to be incapable of self-support prior to the age of 18.  

Here, it is neither shown, nor alleged, that, prior to turning 18 years old, that the appellant was permanently incapable of self-support.

The Board acknowledges the appellant's contention that he is entitled to VA death benefits based on his father's military service and his status as a surviving child. However, due to his age when he filed his application for benefits, and the lack of evidence showing he was permanently incapable of self-support prior to turning 18 years old, the Board must find that the appellant is not a child for VA benefits-eligibility purposes, and eligibility for VA death benefits is precluded as a matter of law.  

Where, the law and not the facts, is dispositive, the claim is denied for lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107(b).


ORDER

The appeal to establish basic eligibility for VA death benefits, as a surviving child of a veteran, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


